Citation Nr: 1332064	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  11-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and from June 1977 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in June 2013 and was remanded for further development.  As will be discussed below the Board finds the remand directives were substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Board finds additional remand is required. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As stated above this matter was previously remanded for further development by the Board in June 2013.  Specifically the Board requested the AMC obtain updated VA treatment records and provide the Veteran with an additional VA examination which addressed whether the Veteran's right shoulder disability was aggravated, that is chronically worsened, by his service-connected left shoulder condition.  The requested updated VA records through July 2013 were obtained and associated with the claims file.  The record also reflects that in July 2013 the AMC made several attempts to contact the Veteran regarding scheduling an examination by both mailing addresses of record and both phone numbers of record.  The Veteran never responded, the request for a new examination was cancelled, and the claim was returned to the Board in September 2013.  The Board finds the AMC properly attempted to provide the Veteran with a VA examination, and accordingly substantially complied with the remand directives.  Accordingly this case was properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Arie's v. Peake, 22 Vet. App. 97 (2008).

VA regulations provide that if the Veteran fails to report to an examination without good cause the case will be decided based on the evidence of record.  38 C.F.R. § 3.655(b).  However, review of VA treatment records from June and July of 2013 reflect that in June 2013 the Veteran lost his job and his house and became homeless.  The Board finds these substantial life changes constitute good cause for failure to respond to the requests to schedule an examination.  Accordingly the Board finds remand is required for additional attempts to locate the Veteran and provide him with a VA examination.  If the AMC/RO is still unable to contact the Veteran, then a medical opinion regarding aggravation should be obtained based on the claims file alone.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain updated VA treatment records for any treatment the Veteran received after July 2013.

2.  The RO/AMC should make all available efforts to locate the recently homeless Veteran.  These should include, but are not limited to,

a)  Contact the Veteran's representative, the Colorado Division of Veterans Affairs, and request they obtain updated contact information for the Veteran.

b)  Contact the Denver, Colorado VA medical center and request they obtain updated contact information for the Veteran.

3.  If the Veteran is located scheduled him for a VA examination to evaluate the nature and severity of his right shoulder condition.  Or if the AMC/RO is still unable to contact the Veteran request a medical opinion from a professional with sufficient expertise to determine the nature and etiology of the Veteran's right shoulder disability based on the claims file alone.  

In either case the claims file must be made available to and reviewed by the medical professional.  The medical professional should then provide an opinion as to whether it is at least as likely as not (that is 50 percent or greater) that the Veteran's right shoulder disability was caused or chronically worsened by his service-connected left shoulder disability.

A complete rationale for all opinions expressed must be provided.

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



